Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on July 26, 2022. Claims 64-84 are currently pending. 

Claim Objections
In view of the amendment filed on 7/26/2022 amending claim 71 to clarify the language the objections made against the specification in the office action of 4/28/2022 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 7/26/2022  clarifying the language of claim 82 the 112 rejections made against claims 82-83 in the office action of 4/28/2022 have been withdrawn. 

Double Patenting
In view of the approval of the terminal disclaimer filed on 7/26/2022, see approval mailed 7/27/2022 the double patenting rejections made against the claims in the office action of 4/28/2022 have been withdrawn. 

Allowable Subject Matter
Claims 64-84 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggests, within the context of the other claim elements, an apparatus for muscular biofeedback that includes a control unit configured to infer an activity of a zygomaticus muscle from an activity of the posterior auricular muscle on the same side of the face and to, on identifying a pattern in the signals from the biosensors characteristic of a first predefined facial expression, cause the feedback unit to provide biofeedback indicative of the first predefined facial expression, respectively in combination with the other claim limitations. The closest prior art includes GB 2396421 to Reynolds et al. (previously cited) which teaches a head-worn device for measuring brain and facial muscle activity but does not teach or suggests a control unit configured to infer an activity of a zygomaticus muscle from an activity of the posterior auricular muscle on the same side of the face and to, on identifying a pattern in the signals from the biosensors characteristic of a first predefined facial expression, cause a feedback unit to provide biofeedback indicative of the first predefined facial expression. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 64-84 have been considered but are moot since the 112 and double rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792